Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is in response to Printer Rush filed on December 21st, 2021. The Dependent claims 29, 36, and 43 is/are amended. Claims 28-29, 31-36, 38-43, and 45-48 are therefore pending and currently under consideration for patentability.
Examiner note: Claims 29, 36, and 43 is/are amended to include periods instead of semicolon that made the claims appear to be incomplete and is corrected.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Russell P. Blaise (registration number 66,567) on December 27th, 2021. The application has been amended as follows:
1. - 27. (Canceled)  
  
28. (Currently Amended) A method comprising: receiving a request to provide, via a network, an electronic communication, the electronic communication comprising a plurality of content slots, wherein each content slot of the plurality of content slots is defined as a particular region of the electronic communication, interaction with which triggering a specific computer operation; 
receiving, subsequent to the determination of the particular content generator of the plurality of content generators, from the particular content generator of the plurality of content generators, content selected by the particular content generator, wherein reception is in parallel to reception of other content from at least one other content generator, and wherein the content selected is 
29. (Previously Presented) The method of Claim 28, wherein the determining the particular content generator for supplying content to the particular content slot comprises: receiving one or more selection parameters, each of the one or more selection parameters associated with at least a first type or a second type; determining a presence of the first type of selection parameter and an absence of the second type of selection parameter; and scoring each particular content generator of the plurality of content generators for each particular content slot of the plurality of content slots based at least in part on the presence of the first type of selection parameter and the absence of the second type of selection parameter and a value associated with the first type of selection parameter, wherein a score for each of the plurality of content generators is based on the respective assignment preference logic for that content generator
30. (Canceled)  
31. (Previously Presented) The method of Claim 29, wherein the scoring the plurality of content generators comprises receiving bids from the content generators.  
32. (Previously Presented) The method of Claim 28, wherein the particular content slot is configured to display a representative image, selection of which causes the specific computer 3 of 11 LEGAL02/41053309v1Appl. No.: 16/507,148 Attorney Docket No.: 058407/533797 Reply to Office Action of August 20, 2021 operation of displaying additional information related to the content associated with the particular content slot.  
33. (Previously Presented) The method of Claim 28, wherein the particular content slot is configured to display a receive input, interaction with of which comprises providing information, 
34. (Previously Presented) The method of Claim 28, wherein the plurality of content generators comprises promotion content generators and non-promotion content generators.  
35. (Currently Amended) An apparatus comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to configure the apparatus to: receiving a request to provide, via a network, an electronic communication, the electronic communication comprising a plurality of content slots, wherein each content slot of the plurality of content slots is defined as a particular region of the electronic communication, interaction with which triggering a specific computer operation; based on a particular medium of the electronic communication, select an electronic communication template, the electronic communication template comprising slot definition data identifying a physical location, type, and size of each of a plurality of available content slots to be populated with content, wherein each of the plurality of available content slots is configured to receive and display at least a portion of content received from a content generator; maintain a database comprising a plurality of content generators, each of the plurality of content generators comprising respective, independently executing, content selection logic and assignment preference logic, wherein each of the plurality of content generators configured to target generated content of the electronic communication to a particular user or group of users, to promote a particular promotion, set of promotions, or type of promotion; 4 of 11 LEGAL02/41053309v1Appl. No.: 16/507,148 Attorney Docket No.: 058407/533797 Reply to Office Action of August 20, 2021 determine, using a processor and before creation or selection of content, in real-time, on a slot-by-slot basis, a particular content generator of the plurality of content generators for respectively supplying corresponding content for a particular content slot of the plurality of available content slots of the 
receive, subsequent to the determination of the particular content generator of the plurality of content generators, from the particular content generator of the plurality of content generators, content selected by the particular content generator of the plurality of content generators, wherein reception is in parallel to reception of other content from at least one other content generator, and wherein the content selected based at least in part on the content selection logic of the particular content generator; and generate the electronic communication, the electronic communication displaying the content selected by the particular content generator.  
36. (Previously Presented) The apparatus of Claim 28, wherein the instructions that, when executed by the at least one processor, cause the at least one processor to configure the apparatus to determine the particular content generator for supplying content to the particular content slot comprise instructions that, when executed by the at least one processor, cause the at least one processor to configure the apparatus to: receive one or more selection parameters, each of the one or more selection parameters associated with at least a first type or a second type; determine a presence of the first type of selection parameter and an absence of the second type of selection parameter; and score each particular content generator of the plurality of content generators for each particular content slot of the plurality of content slots based at least in part on the presence of the 5 of 11 LEGAL02/41053309v1Appl. No.: 16/507,148 Attorney Docket No.: 058407/533797 Reply to Office Action of August 20, 2021 first type of selection parameter and the absence of the second type of selection 
37. (Canceled)  
38. (Previously Presented) The apparatus of Claim 36, wherein the scoring the plurality of content generators comprises receiving bids from the content generators.  
39. (Previously Presented) The apparatus of Claim 35, wherein the particular content slot is configured to display a representative image, selection of which causes the specific computer operation of displaying additional information related to the content associated with the particular content slot.  
40. (Previously Presented) The apparatus of Claim 35, wherein the particular content slot is configured to display a receive input, interaction with of which comprises providing information, reception of the input causes the specific computer operation of storing the information as a value to an associated parameter of user information.  
41. (Previously Presented) The apparatus of Claim 35, wherein the plurality of content generators comprises promotion content generators and non-promotion content generators.  
42. (Currently Amended) A non-transitory computer readable medium, the non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to configure an apparatus to: receive a request to provide, via a network, an electronic communication, the electronic communication comprising a plurality of content slots, wherein each content slot of the plurality 6 of 11 LEGAL02/41053309v1Appl. No.: 16/507,148 Attorney Docket No.: 058407/533797 Reply to Office Action of August 20, 2021 of content slots is defined as a particular region of the electronic communication, interaction with which triggering a specific computer operation; based on a particular medium of the electronic communication, select an electronic 
receive, subsequent to the determination of the particular content generator of the plurality of content generators, from the particular content generator of the plurality of content generators, content selected by the particular content generator of the plurality of content generators, wherein reception is in parallel to reception of other content from at least one other content generator, and wherein the content selected based at least in part on the content selection logic of 
43. (Previously Presented) The non-transitory computer readable medium of Claim 42, wherein the determining the particular content generator for supplying content to the particular content slot comprises: receiving one or more selection parameters, each of the one or more selection parameters associated with at least a first type or a second type; determining a presence of the first type of selection parameter and an absence of the second type of selection parameter; and scoring each particular content generator of the plurality of content generators for each particular content slot of the plurality of content slots based at least in part on the presence of the first type of selection parameter and the absence of the second type of selection parameter and a value associated with the first type of selection parameter, wherein a score for each of the plurality of content generators is based on the respective assignment preference logic for that content generator
44. (Canceled)  
45. (Previously Presented) The non-transitory computer readable medium of Claim 43, wherein the scoring the plurality of content generators comprises receiving bids from the content generators.  
46. (Previously Presented) The non-transitory computer readable medium of Claim 42, wherein the particular content slot is configured to display a representative image, selection of which causes the specific computer operation of displaying additional information related to the content associated with the particular content slot.  
47. (Previously Presented) The non-transitory computer readable medium of Claim 42, wherein the particular content slot is configured to display a receive input, interaction with of 8 of 11 LEGAL02/41053309v1Appl. No.: 16/507,148 Attorney Docket No.: 058407/533797 Reply to Office Action of August 20, 2021 which 
48. (Previously Presented) The non-transitory computer readable medium of Claim 42, wherein the plurality of content generators comprises promotion content generators and non- promotion content generators.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/GAUTAM UBALE/Primary Examiner, Art Unit 3682